
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.125


        THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE
HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "SECURITIES ACT") OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND UNDER APPLICABLE STATE SECURITIES LAWS OR COMMERCE ENERGY GROUP, INC. SHALL
HAVE RECEIVED AN OPINION OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER
THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS
IS NOT REQUIRED.

WARRANT TO PURCHASE


SHARES OF COMMON STOCK


OF

COMMERCE ENERGY GROUP, INC.

Expires August 21, 2013

No.: W-2   Number of Shares: 375,000 Date of Issuance: August 21, 2008    

        FOR VALUE RECEIVED, subject to the provisions hereinafter set forth, the
undersigned, Commerce Energy Group, Inc., a Delaware corporation (together with
its successors and assigns, the "Issuer"), hereby certifies that Jesup & Lamont,
Incorporated, a Delaware corporation, or its registered affiliates is entitled
to subscribe for and purchase, during the period specified in this Warrant, up
to Three Hundred Seventy Five Thousand (375,000) shares (subject to adjustment
as hereinafter provided) of the duly authorized, validly issued, fully paid and
non-assessable Common Stock of the Issuer, at an exercise price per share equal
to the Warrant Price then in effect, subject, however, to the provisions and
upon the terms and conditions hereinafter set forth. Capitalized terms used in
this Warrant and not otherwise defined herein shall have the respective meanings
specified in Section 9 hereof.

        1.    Term.    The right to subscribe for and purchase shares of Warrant
Stock represented hereby shall commence on August 21, 2008 and shall expire at
5:00 p.m., eastern time, on August 21, 2013 (such period being the "Term").

        2.    Method of Exercise Payment: Issuance of New Warrant: Transfer and
Exchange.    

        (a)    Time of Exercise.    The purchase rights represented by this
Warrant may be exercised in whole or in part at any time and from time to time
during the Term commencing on August 21, 2008.

        (b)    Method of Exercise.    The Holder hereof may exercise this
Warrant, in whole or in part, by the surrender of this Warrant (with the
exercise form attached hereto duly executed) at the principal office of the
Issuer, and by the payment to the Issuer of an amount of consideration therefor
equal to the Warrant Price in effect on the date of such exercise multiplied by
the number of shares of Warrant Stock with respect to which this Warrant is then
being exercised, payable at such Holder's election (i) by certified or official
bank check or by wire transfer to an account designated by the Issuer, (ii) by
"cashless exercise" in accordance with the provisions of subsection (c) of this
Section 2, or (iii) by a combination of the foregoing methods of payment
selected by the Holder of this Warrant.

        (c)    Cashless Exercise.    Notwithstanding any provisions herein to
the contrary, if the Per Share Market Value of one share of Common Stock is
greater than the Warrant Price (at the date of calculation as set forth below),
in lieu of exercising this Warrant by payment of cash, the Holder may exercise
this Warrant by a cashless exercise and shall receive the number of shares of
Common Stock equal to an amount (as determined below) by surrender of this
Warrant at the principal office of the Issuer together with the properly
endorsed Notice of Exercise in which event

--------------------------------------------------------------------------------






the Issuer shall issue to the Holder a number of shares of Common Stock computed
using the following formula:

X = Y - (A)(Y)
                  B



Where   X =   the number of shares of Common Stock to be issued to the Holder.
 
 
Y =
 
the number of shares of Common Stock purchasable upon exercise of all of the
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being exercised.
 
 
A =
 
the Warrant Price.
 
 
B =
 
the Per Share Market Value of one share of Common Stock.

        Notwithstanding anything herein to the contrary, on the last day of the
Term, this Warrant shall be automatically exercised via cashless exercise
pursuant to this Section 2(c).

        (d)    Issuance of Stock Certificates.    In the event of any exercise
of the rights represented by this Warrant in accordance with and subject to the
terms and conditions hereof, (i) certificates for the shares of Warrant Stock so
purchased shall be dated the date of such exercise and delivered to the Holder
hereof within a reasonable time, not exceeding three (3) Trading Days after such
exercise (the "Delivery Date") or, if the Issuer's Securities are eligible for
such manner of delivery, then at the request of the Holder, issued and delivered
to the Depository Trust Company ("DTC") account on the Holder's behalf via the
Deposit Withdrawal Agent Commission System ("DWAC"), within a reasonable time,
not exceeding three (3) Trading Days after such exercise, and the Holder hereof
shall be deemed for all purposes to be the Holder of the shares of Warrant Stock
so purchased as of the date of such exercise and (ii) unless this Warrant has
expired, a new Warrant representing the number of shares of Warrant Stock, if
any, with respect to which this Warrant shall not then have been exercised (less
any amount thereof which shall have been canceled in payment or partial payment
of the Warrant Price as hereinabove provided) shall also be issued to the Holder
hereof at the Issuer's expense within such time.

        (e)    Transferability of Warrant.    Subject to Section 2(g), this
Warrant may be transferred, in whole or in part, by a Holder without the consent
of the Issuer. If transferred pursuant to this paragraph, this Warrant may be
transferred on the books of the Issuer by the Holder hereof in person or by the
Holder's duly authorized attorney, upon surrender of this Warrant at the
principal office of the Issuer, properly endorsed (by the Holder executing an
assignment in the form attached hereto) and upon payment of any necessary
transfer tax or other governmental charge imposed upon such transfer. This
Warrant is exchangeable at the principal office of the Issuer for Warrants for
the purchase of the same aggregate number of shares of Warrant Stock, each new
Warrant to represent the right to purchase such number of shares of Warrant
Stock as the Holder hereof shall designate at the time of such exchange. All
Warrants issued on transfers or exchanges shall be dated the Original Issue Date
and shall be identical with this Warrant except as to the number of shares of
Warrant Stock issuable pursuant thereto.

        (f)    Continuing Rights of Holder.    The Issuer will, at the time of
or at any time after each exercise of this Warrant, upon the request of the
Holder hereof, acknowledge in writing the extent, if any, of its continuing
obligation to afford to such Holder all rights to which such Holder shall
continue to be entitled after such exercise in accordance with the terms of this
Warrant, provided that if any such Holder shall fail to make any such request,
the failure shall not affect the continuing obligation of the Issuer to afford
such rights to such Holder.

2

--------------------------------------------------------------------------------



        (g)    Compliance with Securities Laws.    

        (i)    The Holder of this Warrant, by acceptance hereof, acknowledges
that this Warrant and the shares of Warrant Stock to be issued upon exercise
hereof are being acquired solely for the Holder's own account and not as a
nominee for any other party, and for investment, and that the Holder will not
offer, sell or otherwise dispose of this Warrant or any shares of Warrant Stock
to be issued upon exercise hereof except pursuant to an effective registration
statement, or an exemption from registration, under the Securities Act and any
applicable state securities laws.

        (ii)   Except as provided in paragraph (iii) below, this Warrant and all
certificates representing shares of Warrant Stock issued upon exercise hereof
shall be stamped or imprinted with a legend in substantially the following form:

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT") OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR COMMERCE ENERGY GROUP, INC. SHALL HAVE
RECEIVED AN OPINION OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE
SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS
NOT REQUIRED.

        (iii)  The restrictions imposed by this subsection (g) upon the transfer
of this Warrant or the shares of Warrant Stock to be purchased upon exercise
hereof shall terminate (A) when such securities shall have been resold pursuant
to an effective registration statement under the Securities Act, (B) upon the
Issuer's receipt of an opinion of counsel, in form and substance reasonably
satisfactory to the Issuer, addressed to the Issuer to the effect that such
restrictions are no longer required to ensure compliance with the Securities Act
and state securities laws, or (C) upon the Issuer's receipt of other evidence
reasonably satisfactory to the Issuer that such registration and qualification
under the Securities Act and state securities laws are not required. Whenever
such restrictions shall cease and terminate as to any such securities, the
Holder thereof shall be entitled to receive from the Issuer (or its transfer
agent and registrar), without expense (other than applicable transfer taxes, if
any), new Warrants (or, in the case of shares of Warrant Stock, new stock
certificates) of like tenor not bearing the applicable legend required by
paragraph (ii) above relating to the Securities Act and state securities laws.

        (h)    Buy In.    

        In addition to any other rights available to the Holder, if the Issuer
fails to cause its transfer agent to transmit to the Holder a certificate or
certificates representing the Warrant Stock pursuant to an exercise on or before
the Delivery Date (or, in the case of any exercise of this Warrant after the six
month anniversary of the Original Issue Date, any such certificate representing
Warrant Stock contains any legend restricting transfer (including any legend set
forth in Section 2(g)(ii) above)), and if after such date the Holder is required
by its broker to purchase (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by the Holder of the Warrant
Stock which the Holder anticipated receiving upon such exercise (a "Buy-In"),
then the Issuer shall (1) pay in cash to the Holder the amount by which (x) the
Holder's total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased exceeds (y) the amount obtained by
multiplying (A) the number of shares of Warrant Stock that the Issuer was
required to deliver to the Holder in connection with the exercise at issue
times, (B) the price at which the sell order giving rise to such purchase

3

--------------------------------------------------------------------------------






obligation was executed, and (2) at the option of the Holder, either reinstate
the portion of the Warrant and equivalent number of shares of Warrant Stock for
which such exercise was not honored or deliver to the Holder the number of
shares of Common Stock that would have been issued had the Issuer timely
complied with its exercise and delivery obligations hereunder. For example, if
the Holder purchases Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted exercise of shares of Common Stock
with an aggregate sale price giving rise to such purchase obligation of $10,000,
under clause (1) of the immediately preceding sentence the Issuer shall be
required to pay the Holder $1,000. The Holder shall provide the Issuer written
notice indicating the amounts payable to the Holder in respect of the Buy-In,
together with applicable confirmations and other evidence reasonably requested
by the Issuer. Nothing herein shall limit a Holder's right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Issuer's failure to timely deliver certificates representing
shares of Common Stock upon exercise of this Warrant as required pursuant to the
terms hereof.

        3.    Stock Fully Paid; Reservation and Listing of Shares;
Covenants.    

        (a)    Stock Fully Paid.    The Issuer represents, warrants, covenants
and agrees that all shares of Warrant Stock which may be issued upon the
exercise of this Warrant or otherwise hereunder will, upon issuance, be duly
authorized, validly issued, fully paid and non-assessable and free from all
taxes, liens and charges created by or through Issuer. The Issuer further
covenants and agrees that during the period within which this Warrant may be
exercised, the Issuer will at all times have authorized and reserved for the
purpose of the issue upon exercise of this Warrant a number of shares of Common
Stock equal to at least 150% of the aggregate number of shares of Common Stock
exercisable hereunder to provide for the exercise of this Warrant (without
regard to limitations on exercisability set forth in Section 8).

        (b)    Reservation.    If any shares of Common Stock required to be
reserved for issuance upon exercise of this Warrant or as otherwise provided
hereunder require registration or qualification with any governmental authority
under any federal or state law before such shares may be so issued, the Issuer
will in good faith use its best efforts as expeditiously as possible at its
expense to cause such shares to be duly registered or qualified. If the Issuer
shall list any shares of Common Stock on any securities exchange or market it
will, at its expense, list thereon, maintain and increase when necessary such
listing, of, all shares of Warrant Stock from time to time issued upon exercise
of this Warrant or as otherwise provided hereunder, and, to the extent
permissible under the applicable securities exchange's rules, all unissued
shares of Warrant Stock which are at any time issuable hereunder, so long as any
shares of Common Stock shall be so listed. The Issuer will also so list on each
securities exchange or market, and will maintain such listing of, any other
securities which the Holder of this Warrant shall be entitled to receive upon
the exercise of this Warrant if at the time any securities of the same class
shall be listed on such securities exchange or market by the Issuer.

        (c)    Covenants.    

        (i)    The Issuer shall not by any action including, without limitation,
amending the Certificate of Incorporation or the by-laws of the Issuer, or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, but
will at all times in good faith assist in the carrying out of all such terms and
in the taking of all such actions as may be necessary or appropriate to protect
the rights of the Holder hereof against dilution (to the extent specifically
provided herein) or impairment. Without limiting the generality of the
foregoing, the Issuer will (i) not permit the par value, if any, of its Common
Stock to exceed the then effective Warrant Price, (ii) not amend or

4

--------------------------------------------------------------------------------



modify any provision of the Certificate of Incorporation or by-laws of the
Issuer in any manner that would adversely affect the rights of the Holders of
the Warrants, (iii) take all such action as may be reasonably necessary in order
that the Issuer may validly and legally issue fully paid and nonassessable
shares of Common Stock, free and clear of any liens, claims, encumbrances and
restrictions (other than as provided herein) upon the exercise of this Warrant,
and (iv) use its best efforts to obtain all such authorizations, exemptions or
consents from any public regulatory body having jurisdiction thereof as may be
reasonably necessary to enable the Issuer to perform its obligations under this
Warrant.

        (ii)   To the extent that amendments to this Warrant are required in
connection with the filing of a listing application with the American Stock
Exchange in connection with the transactions contemplated hereby, the Issuer and
the Holder shall cooperate in good faith to reach mutually acceptable
resolutions with regard to such amendments, without penalty; provided that the
Holder has, in its sole discretion, determined such amendments to be advisable.

        (d)    Loss, Theft, Destruction of Warrants.    Upon receipt of evidence
satisfactory to the Issuer of the ownership of and the loss, theft, destruction
or mutilation of any Warrant and, in the case of any such loss, theft or
destruction, upon receipt of indemnity or security satisfactory to the Issuer
or, in the case of any such mutilation, upon surrender and cancellation of such
Warrant, the Issuer will make and deliver, in lieu of such lost, stolen,
destroyed or mutilated Warrant, a new Warrant of like tenor and representing the
right to purchase the same number of shares of Common Stock.

        4.    Adjustment of Warrant Price and Warrant Share Number.    The
number of shares of Common Stock for which this Warrant is exercisable, and the
price at which such shares may be purchased upon exercise of this Warrant, shall
be subject to adjustment from time to time as set forth in this Section 4. The
Issuer shall give the Holder notice of any event described below which requires
an adjustment pursuant to this Section 4 in accordance with Section 5.

        (a)    Recapitalization, Reorganization, Reclassification,
Consolidation, Merger or Sale.    

        (i)    In case the Issuer after the Original Issue Date shall do any of
the following (each, a "Triggering Event"): (a) consolidate with or merge into
any other Person and the Issuer shall not be the continuing or surviving
corporation of such consolidation or merger, or (b) permit any other Person to
consolidate with or merge into the Issuer and the Issuer shall be the continuing
or surviving Person but, in connection with such consolidation or merger, any
Capital Stock of the Issuer shall be changed into or exchanged for Securities of
any other Person or cash or any other property, or (c) transfer all or
substantially all of its properties or assets to any other Person, or (d) effect
a capital reorganization or reclassification of its Capital Stock, then, and in
the case of each such Triggering Event, proper provision shall be made so that,
upon the basis and the terms and in the manner provided in this Warrant, the
Holder of this Warrant shall be entitled upon the exercise hereof at any time
after the consummation of such Triggering Event, to the extent this Warrant is
not exercised prior to such Triggering Event, to receive at the Warrant Price in
effect at the time immediately prior to the consummation of such Triggering
Event in lieu of the Common Stock issuable upon such exercise of this Warrant
prior to such Triggering Event, the Securities, cash and property to which such
Holder would have been entitled upon the consummation of such Triggering Event
if such Holder had exercised the rights represented by this Warrant (without
giving effect to the limitations on exercise set forth in Section 8 hereof)
immediately prior thereto (including the right to elect the type of
consideration, if applicable), subject to adjustments (subsequent to such
corporate action) as nearly equivalent as possible to the adjustments provided
for elsewhere in this Section 4. Unless the surviving entity in any such
Triggering

5

--------------------------------------------------------------------------------



Event is a public company under the Securities Exchange Act of 1934, the common
equity securities of which are traded or quoted on a national securities
exchange or the OTC Bulletin Board (a "Qualifying Entity"), the Holder, at its
option, shall be permitted to require that the Issuer pay to the Holder an
amount equal to the Black-Scholes value of this Warrant.

        (ii)   Notwithstanding anything contained in this Warrant to the
contrary and so long as the surviving entity is a Qualifying Entity, the Issuer
will not be deemed to have effected any Triggering Event if, prior to the
consummation thereof, each Person (other than the Issuer) which may be required
to deliver any Securities, cash or property upon the exercise of this Warrant as
provided herein shall assume, by written instrument delivered to the Holder of
this Warrant and reasonably satisfactory to the Holder, (A) the obligations of
the Issuer under this Warrant (and if the Issuer shall survive the consummation
of such Triggering Event, such assumption shall be in addition to, and shall not
release the Issuer from, any continuing obligations of the Issuer under this
Warrant) and (B) the obligation to deliver to such Holder such shares of
Securities, cash or property as, in accordance with the foregoing provisions of
this subsection (a), such Holder shall be entitled to receive, and such Person
shall have similarly delivered to such Holder, an opinion of counsel for such
Person, which shall be reasonably satisfactory to the Holder, stating that this
Warrant shall thereafter continue in full force and effect and the terms hereof
(including, without limitation, all of the provisions of this subsection (a))
shall be applicable to the Securities, cash or property which such Person may be
required to deliver upon any exercise of this Warrant or the exercise of any
rights pursuant hereto.

        (b)    Stock Dividends, Subdivisions and Combinations.    If at any time
the Issuer shall:

        (i)    set a record date or take a record of the holders of its Common
Stock for the purpose of entitling them to receive a dividend payable in, or
other distribution of, shares of Common Stock,

        (ii)   subdivide its outstanding shares of Common Stock into a larger
number of shares of Common Stock, or

        (iii)  combine its outstanding shares of Common Stock into a smaller
number of shares of Common Stock,

then (1) the number of shares of Common Stock for which this Warrant is
exercisable immediately after the occurrence of any such event shall be adjusted
to equal the number of shares of Common Stock which a record holder of the same
number of shares of Common Stock for which thii Warrant is exercisable
immediately prior to the occurrence of such event would own or be entitled to
receive after the happening of such event (without giving effect to the
limitations on exercise set forth in Section 8 hereof), and (2) the Warrant
Price then in effect shall be adjusted to equal (A) the Warrant Price then in
effect multiplied by the number of shares of Common Stock for which this Warrant
is exercisable immediately prior to the adjustment (without giving effect to the
limitations on exercise set forth in Section 8 hereof) divided by (B) the number
of shares of Common Stock for which this Warrant is exercisable immediately
after such adjustment (without giving effect to the limitations on exercise set
forth in Section 8 hereof).

        (c)    Certain Other Distributions.    If at any time the Issuer shall
set a record date or take a record of the holders of its Common Stock for the
purpose of entitling them to receive any dividend or other distribution of:

        (i)    cash (other than a cash dividend payable out of earnings or
earned surplus legally available for the payment of dividends under the laws of
the jurisdiction of incorporation of the Issuer),

6

--------------------------------------------------------------------------------



        (ii)   any evidences of its indebtedness, any shares of stock of any
class or any other securities or property of any nature whatsoever (other than
cash or Common Stock), or

        (iii)  any warrants or other rights to subscribe for or purchase any
evidences of its indebtedness, any shares of stock of any class or any other
securities or property of any nature whatsoever (other than cash or Common
Stock),

then (1) the number of shares of Common Stock for which this Warrant is
exercisable shall be adjusted to equal the product of the number of shares of
Common Stock for which this Warrant is exercisable immediately prior to such
adjustment (without giving effect to the limitations on exercise set forth in
Section 8 hereof) multiplied by a fraction (A) the numerator of which shall be
the Per Share Market Value of Common Stock at the date of taking such record and
(B) the denominator of which shall be such Per Share Market Value minus the
amount allocable to one share of Common Stock of any such cash so distributable
and of the fair value (as determined in good faith by the Board of Directors of
the Issuer and supported by an opinion from an investment banking firm
reasonably acceptable to the Holder) of any and all such evidences of
indebtedness, shares of stock, other securities or property or warrants or other
subscription or purchase rights so distributable, and (2) the Warrant Price then
in effect shall be adjusted to equal (A) the Warrant Price then in effect
multiplied by the number of shares of Common Stock for which this Warrant is
exercisable immediately prior to the adjustment (without giving effect to the
limitations on exercise set forth in Section 8 hereof) divided by (B) the number
of shares of Common Stock for which this Warrant is exercisable immediately
after such adjustment (without giving effect to the limitations on exercise set
forth in Section 8 hereof). A reclassification of the Common Stock (other than a
change in par value, or from par value to no par value or from no par value to
par value) into shares of Common Stock and shares of any other class of stock
shall be deemed a distribution by the Issuer to the holders of its Common Stock
of such shares of such other class of stock within the meaning of this
Section 4(c) and, if the outstanding shares of Common Stock shall be changed
into a larger or smaller number of shares of Common Stock as a part of such
reclassification, such change shall be deemed a subdivision or combination, as
the case may be, of the outstanding shares of Common Stock within the meaning of
Section 4(b).

        (d)    Other Provisions applicable to Adjustments under this
Section.    The following provisions shall be applicable to the making of
adjustments of the number of shares of Common Stock for which this Warrant is
exercisable and the Warrant Price then in effect provided for in this Section 4:

        (i)    Fractional Interests.    In computing adjustments under this
Section 4, fractional interests in Common Stock shall be taken into account to
the nearest one one-hundredth (1/10e) of a share.

        (ii)    When Adjustment Not Required.    If the Issuer shall take a
record of the holders of its Common Stock for the purpose of entitling them to
receive a dividend or distribution or subscription or purchase rights and shall,
thereafter and before the distribution to stockholders thereof, legally abandon
its plan to pay or deliver such dividend, distribution, subscription or purchase
rights, then thereafter no adjustment shall be required by reason of the taking
of such record and any such adjustment previously made in respect thereof shall
be rescinded and annulled..

        (e)    Form of Warrant after Adjustments.    The form of this Warrant
need not be changed because of any adjustments in the Warrant Price or the.
number and kind 'of securities purchasable upon exercise of this Warrant.

        (f)    Escrow of Property.    If after any property, becomes
distributable pursuant to this Section 4 by reason of the taking of any record
of the holders of Common Stock, but prior to the

7

--------------------------------------------------------------------------------






occurrence of the event for which such record is taken, and the Holder exercises
this Warrant, such property shall be held in escrow for the Holder by the Issuer
to be distributed to the Holder upon and to the extent that the event actually
takes place, upon payment of the then current Warrant Price. Notwithstanding any
other provision to the contrary herein, if the event for which such record was
taken fails to occur or is rescinded, then such escrowed property shall be
returned to the Issuer.

        5.    Notice of Adjustments.    Whenever the Warrant Price or Warrant
Share Number shall be adjusted pursuant to Section 4 hereof (for purposes of
this Section 5, each an "adjustment"), the Issuer shall cause its Chief
Financial Officer to prepare and execute a certificate setting forth, in
reasonable detail, the event requiring the adjustment, the amount of the
adjustment, the method by which such adjustment was calculated (including a
description of the basis on which the Board made any determination hereunder),
and the Warrant Price and Warrant Share Number after giving effect to such
adjustment, and shall cause copies of such certificate to be delivered to the
Holder of this Warrant promptly after each adjustment. Any dispute between the
Issuer and the Holder of this Warrant with respect to the matters set forth in
such certificate may at the option of the Holder of this Warrant be submitted to
one of the national accounting firms currently known as the "big four" selected
by the Holder, provided that the Issuer shall have ten (10) days after receipt
of notice from such Holder of its selection of such firm to object thereto, in
which case such Holder shall select another such firm and the Issuer shall have
no such right of objection. The firm selected by the Holder of this Warrant as
provided in the preceding sentence shall be instructed to deliver a written
opinion as to such matters to the Issuer and such Holder within thirty (30) days
after submission to it of such dispute. Such opinion shall be final and binding
on the parties hereto.

        6.    Fractional Shares.    No fractional shares of Warrant Stock will
be issued in connection with any exercise hereof, but in lieu of such fractional
shares, the Issuer shall at its option either (a) make a cash payment therefor
equal in amount to the product of the applicable fraction multiplied by the Per
Share Market Value then in effect or (b) issue one whole share in lieu of such
fractional share.

        7.    Put Right.    At any time commencing on February 20, 2009, the
Holder shall have the right, upon delivery of not less than five (5) Business
Days' prior written notice to the Issuer, to cause the Issuer to purchase this
Warrant for cash at a redemption price equal to product obtained by multiplying
(i) the number of Warrant Shares for which this Warrant is then exercisable
(without giving effect to any splits, combinations and the like occurring after
the date hereof) by (ii) $0.30 (the "Redemption Price"). Payment of the
Redemption Price shall be made on the date set forth for redemption in the
notice delivered by the Holder in accordance with this Section 7. To the extent
the Redemption Price is not paid when due, such amount shall bear interest at
the rate equal to the lesser of 18% per annum or the maximum rate permitted by
applicable law. The Issuer acknowledges and agrees that its obligation to pay
the Redemption Price is secured by the collateral pledged to the Holder pursuant
to the Security Agreement (as defined in the Purchase Agreement).

        8.    Certain Exercise Restrictions.    

        (a)   Notwithstanding anything to the contrary set forth in this
Warrant, at no time may a holder of this Warrant exercise this Warrant if the
number of shares of Common Stock to be issued pursuant to such exercise would
exceed, when aggregated with all other shares of Common Stock owned by such
holder at such time, the number of shares of Common Stock which would result in
such holder beneficially owning (as determined, in accordance with Section 13(d)
of the Securities Exchange Act of 1934, as amended, and the rules thereunder) in
excess of 4.99% of all of the Common Stock outstanding at such time; provided,
however, that upon a holder of this Warrant providing the Issuer with sixty-one
(61) days notice (pursuant to Section 13 hereof) that such holder would like to
waive this Section 8(a) with regard to any or all shares of Common Stock
issuable upon exercise of this Warrant, this Section 8(a) will be of no force or
effect with

8

--------------------------------------------------------------------------------



regard to all or a portion of the Warrant referenced in such notice; provided,
further, that this Section 8(b) shall be of no further force or effect during
the sixty-one (61) days immediately preceding the expiration of the term of this
Warrant.

        (b)   Notwithstanding anything to the contrary set forth in this
Warrant, at no time may a holder of this Warrant exercise this Warrant if the
number of shares of Common Stock to be issued pursuant to such exercise would
exceed, when aggregated with all other shares of Common Stock owned by such
holder at such time, the number of shares of Common Stock which would result in
such holder beneficially owning (as determined in accordance with Section 13(d)
of the Securities Exchange Act of 1934, as amended, and the rules thereunder) in
excess of 9.99% of all of the Common Stock outstanding at such time; provided,
however, that upon a holder of this Warrant providing the Issuer with sixty-one
(61) days notice (pursuant to Section 13 hereof) that such holder would like to
waive this Section 8(b) with regard to any or all shares of Common Stock
issuable upon exercise of this Warrant, this Section 8(b) will be of no force or
effect with regard to all or a portion of the Warrant referenced in such notice;
provided, further, that this Section 8(b) shall be of no further force or effect
during the sixty-one (61) days immediately preceding the expiration of the term
of this Warrant.

        9.    Definitions.    For the purposes of this Warrant, the following
terms have the following meanings:

        "Board" means the Board of Directors of the Issuer.

        "Business Day" means, even if not capitalized, any day banking
transactions can be conducted in New York City, New York, and does not include
any day which is a federal or state holiday in New York City, New York.

        "Capital Stock" means and includes (i) any and all shares, interests,
participations or other equivalents of or interests in (however designated)
corporate stock, including, without limitation, shares of preferred or
preference stock, (ii) all partnership interests (whether general or limited) in
any Person which is a partnership, (iii) all membership interests or limited
liability company interests in any limited liability company, and (iv) all
equity or ownership interests in any Person of any other type.

        "Certificate of Incorporation" means the Certificate of Incorporation of
the Issuer, as amended, as in effect on the Original Issue Date, and as
hereafter from time to time amended, modified, supplemented or restated in
accordance with the terms hereof and thereof and pursuant to applicable law.

        "Common Stock" means the Common Stock, par value $0.001 per share, of
the Issuer and any other Capital Stock into which such stock may hereafter be
changed.

        "Governmental Authority" means any governmental, regulatory or
self-regulatory entity, department, body, official, authority, commission,
board, agency or instrumentality, whether federal, state or local, and whether
domestic or foreign.

        "Holders" mean the Persons who shall from time to time own any Warrant.
The term "Holder" means one of the Holders.

        "Independent Appraiser" means a nationally recognized or major regional
investment banking firm or firm of independent certified public accountants of
recognized standing (which may be the firm that regularly examines the financial
statements of the Issuer) that is regularly engaged in the business of
appraising the Capital Stock or assets of corporations or other entities as
going concerns, and which is not affiliated with either the Issuer or the Holder
of any Warrant.

9

--------------------------------------------------------------------------------





        "Issuer" means Commerce Energy Group, Inc., a Delaware corporation, and
its successors.

        "Notes" shall have the meaning set forth in the Purchase Agreement.

        "Original Issue Date" means August 21, 2008.

        "OTC Bulletin Board" means the over-the-counter electronic bulletin
board.

        "Other Common" means any other Capital Stock of the Issuer of any class
which shall be authorized at any time after the date of this Warrant (other than
Common Stock) and which shall have the right to participate in the distribution
of earnings and assets of the Issuer without limitation as to amount.

        "Person" means an individual, corporation, limited liability company,
partnership, joint stock company, trust, unincorporated organization, joint
venture, Governmental Authority or other entity of whatever nature.

        "Per Share Market Value" means on any particular date (a) the last
trading price on any national securities exchange on which the Common Stock is
listed, or, if there is no such price, the closing bid price for a share of
Common Stock, either in the over-the-counter market, as reported by the OTC
Bulletin Board or in the National Quotation Bureau Incorporated or similar
organization or agency succeeding to its functions of reporting prices) at the
close of business on such date, or (b) if the Common Stock is not then reported
by the OTC Bulletin Board or the National Quotation Bureau Incorporated (or
similar organization or agency succeeding to its functions of reporting prices),
then the average of the "Pink Sheet" quotes for the Common Stock on such date,
or (c) if the Common Stock is not then publicly traded the fair market value of
a share of Common Stock on such date as determined by the Board in good faith;
provided, however, that the Holder, after receipt of the determination by the
Board, shall have the right to select, jointly with the Issuer, an Independent
Appraiser, in which case, the fair market value shall be the determination by
such Independent Appraiser; and provided, further that all determinations of the
Per Share Market Value shall be appropriately adjusted for any stock dividends,
stock splits or other similar transactions during the period between the date as
of which such market value was required to be determined and the date it is
finally determined. The determination of fair market value shall be based upon
the fair market value of the Issuer determined on a going concern basis as
between a willing buyer and a willing seller and taking into account all
relevant factors determinative of value, and shall be final and binding on all
parties. In determining the fair market value of any shares of Common Stock, no
consideration shall be given to any restrictions on transfer of the Common Stock
imposed by agreement or by federal or state securities laws, or to the existence
or absence of, or any limitations on, voting rights.

        "Purchase Agreement" means the Note and Warrant Purchase Agreement dated
as of August 21, 2008 among the Issuer and the Holder.

        "Redemption Price" has the meaning as provided in Section 7 hereof.

        "Securities" means any debt or equity securities of the Issuer, whether
now or hereafter authorized, any instrument convertible into or exchangeable for
Securities or a Security, and any option, warrant or other right to purchase or
acquire any Security. "Security" means one of the Securities.

        "Securities Act" means the Securities Act of 1933, as amended, or any
similar federal statute then in effect.

        "Subsidiary" means any corporation at least 50% of whose outstanding
Voting Stock, and a limited liability company at least 50% of whose membership
interests, shall at the time be owned directly or indirectly by the Issuer or by
one or more of its Subsidiaries.

10

--------------------------------------------------------------------------------



        "Term" has the meaning specified in Section 1 hereof.

        "Trading Day" means (a) a day on which the Common Stock is traded on the
OTC Bulletin Board, or (b) if the Common Stock is not traded on the OTC Bulletin
Board, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the National Quotation Bureau Incorporated (or any similar
organization or agency succeeding its functions of reporting prices); provided,
however, that in the event that the Common Stock is not listed or quoted as set
forth in (a) or (b) hereof, then Trading Day shall mean any day except Saturday,
Sunday and any day which shall be a legal holiday or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.

        "Voting Stock" means, as applied to the Capital Stock of any
corporation, Capital Stock of any class or classes (however designated) having
ordinary voting power for the election of a majority of the members of the Board
of Directors (or other governing body) of such corporation, other than Capital
Stock having such power only by reason of the happening of a contingency.

        "Warrants" means the Warrants issued and sold pursuant to the Purchase
Agreement, including, without limitation, this Warrant, and any other warrants
of like tenor issued in substitution or exchange for any thereof pursuant to the
provisions of Section 2(c), 2(d) or 2(e) hereof or of any of such other
Warrants.

        "Warrant Consideration" has the meaning specified in Section 4(i)(i)
hereof.

        "Warrant Price" initially means U.S. $1.15, as such price may be
adjusted from time to time as shall result from the adjustments specified in
this Warrant, including Section 4 hereto.

        "Warrant Share Number" means at any time the aggregate number of shares
of Warrant Stock which may at such time be purchased upon exercise of this
Warrant, after giving effect to all prior adjustments and increases to such
number made or required to be made under the terms hereof.

        "Warrant Stock" means Common Stock issuable upon exercise of any Warrant
or Warrants or otherwise issuable pursuant to any Warrant or Warrants.

        10.    Other Notices.    In case at any time:

(A)the Issuer shall make any distributions to the holders of Common Stock; or

(B)the Issuer shall authorize the granting to all holders of its Common Stock of
rights to subscribe for or purchase any shares of Capital Stock of any class or
other rights; or

(C)there shall be any reclassification of the Capital Stock of the Issuer; or

(D)there shall be any capital reorganization by the Issuer; or

(E)there shall be any (i) consolidation or merger involving the Issuer or
(ii) sale, transfer or other disposition of all or substantially all of the
Issuer's property, assets or business (except a merger or other reorganization
in which the Issuer shall be the surviving corporation and its shares of Capital
Stock shall continue to be outstanding and unchanged and except a consolidation,
merger, sale, transfer or other disposition involving a wholly-owned
Subsidiary); or

(F)there shall be a voluntary or involuntary dissolution, liquidation or
winding-up of the Issuer or any partial liquidation of the Issuer or
distribution to holders of Common Stock;

then, in each of such cases, the Issuer shall give written notice to the Holder
of the date on which (i) the books of the Issuer shall close or a record shall
be taken for such dividend, distribution or subscription rights or (ii) such
reorganization, reclassification, consolidation, merger, disposition,
dissolution, liquidation or winding-up, as the case may be, shall take place.
Such notice also shall

11

--------------------------------------------------------------------------------




specify the date as of which the holders of Common Stock of record shall
participate in such dividend, distribution or subscription rights, or shall be
entitled to exchange their certificates for Common Stock for securities or other
property deliverable upon such reorganization, reclassification, consolidation,
merger, disposition, dissolution, liquidation or winding-up, as the case may be.
Such notice shall be given at least twenty (20) days prior to the action in
question and not less than twenty (20) days prior to the record date or the date
on which the Issuer's transfer books are closed in respect thereto. The Holder
shall have the right to send two (2) representatives selected by it to each
meeting, who shall be permitted to attend, but not vote at, such meeting and any
adjournments thereof. This Warrant entitles the Holder to receive copies of all
financial and other information distributed or required to be distributed to the
holders of the Common Stock.

        11.    Amendment and Waiver.    Any term, covenant, agreement or
condition in this Warrant may be amended, or compliance therewith may be waived
(either generally or in a particular instance and either retroactively or
prospectively), by a written instrument or written instruments executed by the
Issuer and the Holder.

        12.    Governing Law.    THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICTS OF LAW.

        13.    Notices.    Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earlier of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified for notice prior to 5:00 p.m., eastern
time, on a Trading Day, (ii) the Trading Day after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile
telephone number specified for notice later than 5:00 p.m., eastern time, on any
date and earlier than 11:59 p.m., eastern time, on such date, (iii) the Trading
Day following the date of mailing, if sent by nationally recognized overnight
courier service or (iv) actual receipt by the party to whom such notice is
required to be given. The addresses for such communications shall be with
respect to the Holder of this Warrant or of Warrant Stock issued pursuant
hereto, addressed to such Holder at its last known address or facsimile number
appearing on the books of the Issuer maintained for such purposes, or with
respect to the Issuer, addressed to:

Commerce Energy Group, Inc.
600 Anton Boulevard, Suite 2000
Costa Mesa, CA 92626
Attn: Chief Financial Officer
Fax: 714-259-2500

with a copy to:

John F. Della Grotta, Esq.
Paul, Hastings, Janofsky & Walker LLP
695 Town Center Drive, 17th Floor
Costa Mesa, CA 92626
Tel: (714) 668-6210
Fax: (714) 668-6310


Copies of notices to the Holder shall be sent to it at 2170 West State Road,
Suite 100, Longwood, FL 32779, Attention: James M. Matthews, Tel
No.:                        , Fax No.:                        . Any party hereto
may from time to time change its address for notices by giving at least ten
(10) days written notice of such changed address to the other party hereto.

        14.    Warrant Agent.    The Issuer's transfer agent shall, unless
changed by written notice to each Holder of this Warrant, be the agent for the
purpose of issuing shares of Warrant Stock on the exercise

12

--------------------------------------------------------------------------------




of this Warrant pursuant to subsection (b) of Section 2 hereof, exchanging this
Warrant pursuant to subsection (d) of Section 2 hereof or replacing this Warrant
pursuant to subsection (d) of Section 3 hereof, or any of the foregoing, and
thereafter any such issuance, exchange or replacement, as the case may be, shall
be made at such office by such agent.

        15.    Remedies.    The Issuer stipulates that the remedies at law of
the Holder of this Warrant in the event of any default or threatened default by
the Issuer in the performance of or compliance with any of the terms of this
Warrant are not and will not be adequate and that, to the fullest extent
permitted by law, such terms may be specifically enforced by a decree for the
specific performance of any agreement contained herein or by an injunction
against a violation of any of the terms hereof or otherwise.

        16.    Successors and Assigns.    This Warrant and the rights evidenced
hereby shall inure to the benefit of and be binding upon the successors and
assigns of the Issuer, the Holder hereof and (to the extent provided herein) the
Holders of Warrant Stock issued pursuant hereto, and shall be enforceable by any
such Holder or Holder of Warrant Stock.

        17.    Modification and Severability.    If, in any action before any
court or agency legally empowered to enforce any provision contained herein, any
provision hereof is found to be unenforceable, then such provision shall be
deemed modified to the extent necessary to make it enforceable by such court or
agency. If any such provision is not enforceable as set forth in the preceding
sentence, the unenforceability of such provision shall not affect the other
provisions of this Warrant, but this Warrant shall be construed as if such
unenforceable provision had never been contained herein.

        18.    Headings.    The headings of the Sections of this Warrant are for
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

13

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Issuer has executed this Warrant as of the day
and year first above written.



 

COMMERCE ENERGY GROUP, INC.



 

By:

 

/s/ Gregory L. Craig


--------------------------------------------------------------------------------



  Name:   Gregory L. Craig



  Title:   Chief Executive Officer


[SIGNATURE PAGE TO WARRANT]

S-1

--------------------------------------------------------------------------------






WARRANT
EXERCISE FORM


COMMERCE ENERGY GROUP, INC.

The undersigned                        , pursuant to the provisions of the
within Warrant, hereby elects to purchase            shares of Common Stock of
Commerce Energy Group, Inc. covered by the within Warrant.

Dated:       Signature        

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

          Address  


--------------------------------------------------------------------------------


 
 
 
 
 
 


--------------------------------------------------------------------------------

 

Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the date of Exercise:

The undersigned is an "accredited investor" as defined in Regulation D under the
Securities Act of 1933, as amended.

The undersigned intends that payment of the Warrant Price shall be made as
(check one):

Cash Exercise                         

Cashless Exercise                         

If the Holder has elected a Cash Exercise, the Holder shall pay the sum of
$                        by certified or official bank check (or via wire
transfer) to the Issuer in accordance with the terms of the Warrant.

If the Holder has elected a Cashless Exercise, a certificate shall be issued to
the Holder for the number of shares equal to the whole number portion of the
product of the calculation set forth below, which is                        .

X = Y - (A)(Y)
                  B

Where:

The number of shares of Common Stock to be issued to the
Holder                        ("X").

The number of shares of Common Stock purchasable upon exercise of all of the
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being exercised                         ("Y").

The Warrant Price                        ("A").

The Per Share Market Value of one share of Common
Stock                        ("B").

--------------------------------------------------------------------------------




ASSIGNMENT


FOR VALUE RECEIVED,                        hereby sells, assigns and transfers
unto                        the within Warrant and all rights evidenced thereby
and does irrevocably constitute and appoint                         , attorney,
to transfer the said Warrant on the books of the within named corporation.

Dated:       Signature        

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

          Address  


--------------------------------------------------------------------------------


 
 
 
 
 
 


--------------------------------------------------------------------------------

 


PARTIAL ASSIGNMENT


FOR VALUE RECEIVED,                        hereby sells, assigns and transfers
unto                        the right to purchase            shares of Warrant
Stock evidenced by the within Warrant together with all rights therein, and does
irrevocably constitute and appoint                        , attorney, to
transfer that part of the said Warrant on the books of the within named
corporation.

Dated:       Signature        

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

          Address  


--------------------------------------------------------------------------------


 
 
 
 
 
 


--------------------------------------------------------------------------------

 


FOR USE BY THE ISSUER ONLY:


This Warrant No. W-        canceled (or transferred or exchanged)
this            day of                        ,            , shares of Common
Stock issued therefor in the name of                        , Warrant
No. W-            issued for            shares of Common Stock in the name
of                        .

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.125



WARRANT EXERCISE FORM
ASSIGNMENT
PARTIAL ASSIGNMENT
FOR USE BY THE ISSUER ONLY
